BASCHAB, Judge,
dissenting.
Normally, it is not appropriate to look to another proceeding to determine whether a defendant was sentenced as a habitual offender. However, the circuit court specifically found that the appellant entered his guilty pleas in case number CC-84-2825 and case number CC-84-2826 “as *889part and parcel of the same agreement.” Therefore, it was appropriate for the circuit court to look to the proceeding in case number CC-84-2826 to determine that the appellant was sentenced as a habitual offender. In so doing, the circuit court determined that the appellant was sentenced as a habitual offender, and it specifically-listed his prior convictions. Because the circuit court has done everything'that can be done, under the circumstances of this case, to determine whether the appellant was sentenced as a habitual offender, a remand would be futile. Accordingly, I respectfully dissent.